Citation Nr: 1447087	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection a disability manifested by acid reflux.

2.  Entitlement to service connection for a hip disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On September 22, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The instant matter was previously before the Board in October 2011, at which time they remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claims and denied them via a February 2013 supplemental statement of the case (SSOC).

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for a low back disability and the issue of entitlement to service connection a disability manifested by acid reflux.  The claim of service connection for a hip disability is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  A disability manifested by acid reflux did not have its onset in service and is not otherwise related to active military service.  

2.  By a February 1989 decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a back disability; an appeal was not filed.

3.  Evidence received since the February 1989 final rating decision is cumulative and redundant of evidence of record at the time of that decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate a claim of service connection for a back disability; nor does it raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Service connection for disability manifested by acid reflux is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A February 1989 rating decision that determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1988).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for a back disability has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in July 2008.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.
Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, records from the Social Security Administration (SSA), VA treatment records, lay statements, and statements from the Veteran.  The Veteran also presented testimony before a member of the Board.  

In this regard, the Board notes that in October 2011, the matters were remanded, in part, for the AOJ to attempt to obtain all records from the John L. McClellan VA Medical Center (VAMC) Little Rock, Arkansas dating back to 1978, as well as from the Milwaukee, Wisconsin, VAMC, dating back to 1973.  The AOJ was also requested to contact the Naval Medical Center in San Diego, California, for any treatment records for the Veteran.  On remand, VA attempted to obtain these records.  In January 2012, the Naval Medical Center responded that it had no records pertaining to treatment of the Veteran.  In September 2012, the Milwaukee VAMC indicated that it had no records pertaining to treatment of the Veteran, but that records had been previously sent to the Little Rock VAMC.  A request for records dated in 1973 was sent to the Little Rock VAMC, but a response received that same month indicated that the oldest record it had pertaining to the Veteran was an application for benefits dated in 1978.  A formal finding of unavailability for records dating from 1973 to February 1978 was rendered and the Veteran was informed of such and given the opportunity to submit any relevant records in his possession.  The Veteran was also informed of the negative response from the Naval Medical Center.  Accordingly, the Board is satisfied that the terms of its October 2011 remand have been complied with and that no further assistance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his petition to reopen or with his claim of service connection for a disability manifested by acid reflux.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed below, new and material evidence has not been submitted and the Veteran's claim of service connection for a low back disability has not been reopened; therefore, an examination is not required.  

Regarding the Veteran's claim of service connection for a disability manifested by acid reflux, the evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing evidence required to trigger VA's duty to provide a medical examination).  As will be discussed in further detail below, because there is no credible evidence that suggests a link between the Veteran's claimed disability and his military service, VA's duty to provide him with a medical examination in connection with this claim was not triggered.  See McLendon, supra; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In May 2008, the Veteran claimed service connection for acid reflux.  During his September 2010 hearing, the Veteran asserted that he was first treated for acid reflux in 1978 at the Little Rock VAMC.  He further stated that he had been experiencing symptoms prior to that time, indicating that he had first sought treatment at the Milwaukee VAMC in 1973, but was not given a diagnosis.  He reported having been placed on medication for treatment of his acid reflux 15 years prior, but then stated that treatment for such had begun in 1978.  When asked whether any medical provider had ever suggested that his acid reflux could be attributed to service, the Veteran indicated that a doctor had informed him that it could have been due to the chemicals used in service.  

As noted above, the Veteran has not been provided with a VA medical examination in connection with his claim.  Although the Veteran has testified that a VA clinician provided a possible association between the Veteran's symptoms and service, because the Board finds the Veteran to be an incredible historian in this regard, the Board finds that the duty to assist in this regard has not been triggered.  See McLendon, supra; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).  Notably, during his 2010 hearing, the Veteran reported symptoms of acid reflux beginning as early as 1973, and treatment beginning as early as 1978.  VA treatment records, however, do not indicate treatment for or complaints of gastroesophageal reflux disease (GERD) until 1995, when the Veteran was prescribed Omeprazole.  Records form the Arkansas Department of Correction dated in 1992 show that the Veteran had a gastrointestinal bleed, the source of which was not disclosed.  Notably, his recorded past medical history was silent for any gastrointestinal disorders at that time.

Further, in filing for VA disability compensation for acid reflux, the Veteran reported that his disability did not begin until 1993.  The Veteran also did not seek service connection for acid reflux until 2008, despite numerous previously filed claims, to include claims of service connection.  It is curious to the Board why the veteran would not have filed for service-connected benefits for acid reflux at the time that he filed other claims for VA disability compensation if his disability had indeed existed since service.  The Board finds that this evidence undermines the Veteran's credibility in general.  Further, as the medical evidence of record does not support the Veteran's testimony with regard to what he was told by a clinician, the Board finds that the Veteran's testimony in this regard is not credible.  

The Veteran's STRs are also silent for any evidence of acid reflux in service and the Veteran himself does not contend that he first experienced symptoms of such in service.  Further, although the Veteran's post-service treatment records show treatment related to GERD, nothing in those records suggests that the Veteran's GERD is in any way related to service.  Given the totality of the evidence, there is simply no basis upon which to establish service connection for a disability manifested by acid reflux, as a crucial element of service connection has not been shown.  See Davidson, (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  

In finding that service connection for a disability manifested by acid reflux is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a basis for granting service connection in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2014).

III.  Petition to Reopen

The Veteran originally filed a claim for service connection for a back disability in December 1972, which claim was denied by the RO in March 1973 based on a finding that the evidence failed to establish that the Veteran had suffered a lumbar spine disability as result of being thrown out of a pick-up truck while in service.  The RO noted that an orthopedic disability had not been confirmed by recent x-rays or by physical examination.  The Veteran did not file a notice of disagreement (NOD) as to that decision and the March 1973 RO decision therefore became final.  See 38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.112, 19.118 (1973).  

The Veteran's claim of service connection for a back disability was thereafter reopened and denied on the merits via a March 1988 Board decision.  That decision is also final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).  The Veteran thereafter again sought to reopen his previously denied claim of service connection for a back disability, but the petition to do so was denied by the RO in February 1989.  The Veteran did not timely file a NOD as to that decision and it too became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1988).  

As a result of the finality of the February 1989 RO decision, a claim of service connection for back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the last final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

Regarding whether new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for a back disability has been submitted, the relevant evidence of record at the time of the February 1989 RO decision included:  the Veteran's STRs; the reports of several VA examinations; and lay statements concerning the Veteran's back disability, to include the transcript of January a 1987 RO hearing.  

A review of this evidence shows that the Veteran indeed fell from a pick-up truck in July 1972.  However, his STRs revealed no resulting back disability and his spine was clinically evaluated as normal at the time of his November 1972 separation examination.  The Veteran was examined in 1973 in connection with his initial claim of service connection for a back disability.  At that time, the Veteran reported intermittent episodes of sharp pain in the lumbar area.  X-rays of the lumbar spine did not evidence any lumbar spine pathology.  During his 1987 hearing, the Veteran testified that he had been placed on light duty after the accident and had sought treatment related to his back shortly after being discharged from service.  A VA examination conducted that same month indicated a possible compression of T11 and the impression was that there were some degenerative changes occurring in the Veteran's lower thoracic spine, which could be the underlying etiology of his complained-of localized muscle spasm and discomfort.  In March 1988, the Board considered the Veteran's claim de novo.  In that decision, the Board determined that although the record contained evidence of a current back disability, as demonstrated by x-ray findings of degenerative changes in the lower thoracic spine, the evidence did not establish that that disability was in any way related to service, to include the documented fall from a pick-up truck.  In October 1988, the Veteran was seen for complaints of muscle tension in his neck, back, and arms, and in February 1989, the RO declined to reopen the previously and finally denied claim because new and material evidence had not been submitted.  

In essence, what the evidence of record at the time that it was determined that new and material evidence sufficient to "reopen" the claim of service connection for a back disability had not been submitted was an in-service accident whereby the Veteran was thrown from the back of a pick-up truck; a normal clinical evaluation upon separation from service; normal x-rays of the lumbar spine in 1973; post-service complaints of back pain; and x-ray evidence of degenerative changes of the lower thoracic spine in 1987.  What the record did not contain at the time that the RO declined to reopen the previously denied claim in February 1989 was evidence demonstrating a link between a back disability and service or evidence showing that the Veteran in fact suffered any residual disability of the spine related to the in-service accident.

The relevant evidence that has been added to the record since the last final decision on the Veteran's claim includes:  records from the SSA; VA treatment records; and lay statements from the Veteran. The Board has considered whether this constitutes new and material evidence sufficient to reopen the claim of service connection for a back disability but finds that it does not.  Notably, none of the medical or lay evidence associated with the claims folder since the February 1989 RO decision demonstrates that the Veteran has, at any point since service, been diagnosed as having back disability related to his in-service fall.  While the VA treatment records evidence treatment related to the Veteran's back and show degenerative changes of the lumbar spine, there is no suggestion that any back disability is in any way attributable to his period of military service, to include his noted accident.  Nor does the evidence otherwise support a finding of service connection, such as by demonstrating manifestations of certain disabilities within a year of separation from service.  In this regard, the Board notes that, as will be discussed in the remand that follows this decision, a VA treatment record dated in March 2011 is evidence supportive of an association between a hip disability and service.  However, the March 2011 treatment record contains no evidence of an association between the Veteran's diagnosed degenerative joint disease of the spine and service, as the clinician indicated only that sacroiliac joint dysfunction is often associate with falls or other trauma and that a fall from a truck could definitely cause injury to this joint.

The Board has also considered the Veteran's lay statements, to include his hearing testimony.  During his September 2010 hearing, the Veteran indicated only that a VA physician has informed him that his "back problem [has] been there for a long time."  The fact that the Veteran has had back problems for a long time is not equivalent to a nexus statement as the Veteran did not testify that the VA clinician attributed his back problems to any accident or injury in service.  Thus, the Veteran's his testimony does not tend to substantiate his claim.  

The Board has also considered whether the evidence associated with the record since the February 1989 rating decision triggers VA's duty to assist, but finds that it does not.  None of the evidence, to include the Veteran's lay statements, is sufficient to trigger VA's duty to provide a medical examination as the evidence does not suggest that the Veteran has a back disability that "may be associated" with service.  See McLendon, 20 Vet. App. at 81.  Indeed, while the Veteran has reported back pain since service, the evidence before the RO in February 1989 also indicated complaints of back pain since service, and thus his complaints of symptomatology since service alone is not sufficient to trigger VA's duty to provide the Veteran with a VA examination as this evidence was previously considered and no new evidence has been presented that suggests that the Veteran has a back disability that may be related to service.  

In sum, the evidence associated with the claims folder since the February 1989 RO decision is either cumulative or redundant of the previously submitted evidence or does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.  The evidence also does not trigger VA's duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for a back disability must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Entitlement to service connection for a disability manifested by acid reflux is denied.

As new and material evidence to reopen a claim of service connection for a back disability has not been received, the claim to reopen is denied.


REMAND

Regarding the Veteran's claimed hip disability, the Board notes that a March 2011 VA treatment record indicates that the Veteran had presented with questions about "his injury," which was noted to be left sacroiliac joint dysfunction, and whether or not it was consistent with a fall he had had while in service.  Based on this evidence, as well as the documented in-service fall from a pick-up truck and current diagnosis of sacroiliitis and sacroiliac joint dysfunction, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  McLendon, supra.  Accordingly, the matter must be remanded for the Veteran to be afforded a VA examination that addresses the nature and etiology of any current hip disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran should be scheduled for a VA examination in connection with his claim of service connection for a hip disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  

The examiner is requested to identify all currently diagnosed disabilities of the hip, to include any sacroiliac joint dysfunction.  The examiner should provide an opinion as to whether any currently diagnosed hip-related disability is at least as likely as not related to the Veteran's period of military service. The examiner should consider the Veteran's specific assertions with regard to his in-service fall from a pick-up truck and comment on whether the Veteran has a hip-related disability that is attributable to that incident in service.  

All opinions should be set forth in detail and explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for a hip disability.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky, supra.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


